United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bellmawr, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-116
Issued: August 18, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 18, 2010 appellant filed a timely appeal from the June 24, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she has more than
20 percent permanent impairment of her right arm, for which she received a schedule award.
FACTUAL HISTORY
On June 12, 2003 appellant, then a 36-year-old mail handler, sustained injury to her right
wrist and shoulder when she fell at work. OWCP initially accepted her claim for a right wrist
and shoulder strain. Appellant stopped work at the time of the injury and underwent OWCP1

5 U.S.C. §§ 8101-8193.

authorized right shoulder surgery on May 4, 2004 which consisted of debridement of partial
thickness rotator cuff and glenoid labral tears, subacromial decompression including anterior
acromioplasty, coracoacromial ligament release and busectomy and partial distal clavical
excision.
On March 31, 2005 OWCP advised appellant that her claim was also accepted for right
carpal tunnel syndrome. Appellant underwent OWCP-authorized right carpal tunnel release
surgery on August 30, 2005.
On August 7, 2008 appellant filed a Form CA-7 claiming a schedule award. In support of
her claim, she submitted a May 1, 2008 report of Dr. David Weiss, an attending osteopath, who
indicated that she had 36 percent permanent impairment of her right arm under the standards of
the fifth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (5th ed. 2001). Dr. Weiss indicated that appellant’s total right arm impairment
consisted of individual impairments based on range of motion deficit in her right shoulder, right
shoulder resection arthoplasty, right lateral pinch strength deficit and sensory deficit involving
the right median nerve.
OWCP arranged to have the case record and Dr. Weiss’ impairment rating reviewed by
Dr. Morley Slutsky, a Board-certified occupational medicine physician, who served as an Office
hearing representative. In his January 24, 2009 report, Dr. Slutsky opined that appellant had
reached maximum medical improvement, but noted that the case record contained discrepancies
over appellant’s right arm sensation as Dr. Weiss reported a loss of light touch and total loss of
two-point discrimination in the right median nerve distribution while, in a December 26, 2007
report, another attending physician stated that light and sharp touch sensation was full and
symmetrical in both upper extremities. He also indicated that pinch strength deficit was not a
ratable impairment method for carpal tunnel syndrome according to the fifth edition of the
A.M.A., Guides. Dr. Slutsky recommended that OWCP obtain a second opinion examination
given the noted discrepancies in physical examination findings contained in the case record.
However, he opined that, if Dr. Weiss’ 10 percent impairment attributable to the sensory deficit
of the median nerve was accepted, appellant would have a combined 21 percent permanent
impairment of the right upper extremity for both her right shoulder condition and the right carpal
tunnel syndrome.
In a February 12, 2009 report, Dr. Weiss stated that he disagreed with Dr. Slutsky over
whether the fifth edition of the A.M.A., Guides precluded the assignment of impairment for
pinch strength in cases involving carpal tunnel syndrome. OWCP referred the case back to
Dr. Slutsky to comment on Dr. Weiss’ February 12, 2009 report. In a February 25, 2009 report,
Dr. Slutsky stated that the fifth edition of the A.M.A., Guides indicated that pinch strength should
not be used to rate median nerve deficits in carpal tunnel syndrome cases. Therefore, he advised
that his prior opinion on appellant’s level of impairment had not been changed by Dr. Weiss’
February 12, 2009 report.
OWCP found a conflict in the medical opinion between Dr. Weiss and Dr. Slutsky
regarding appellant’s right arm impairment and referred appellant to Dr. Barry Snyder, a Boardcertified orthopedic surgeon, for an impartial medical examination and opinion on the extent of
her right arm impairment. Appellant attended the August 11, 2009 examination but Dr. Snyder

2

failed to supply OWCP with the requested medical report. Since Dr. Snyder would not supply
OWCP with a report and due to the fact that OWCP began utilizing a new edition of the A.M.A.,
Guides effective May 1, 2009, OWCP wrote to Dr. Weiss on November 19, 2009 and requested
that he provide OWCP with an impairment based on the sixth edition of the A.M.A., Guides in
order to adjudicate the claimed schedule award.
Dr. Weiss provided a revised medical report dated January 10, 2010 that included a rating
of 20 percent impairment of the right arm based on the sixth edition of the A.M.A., Guides. In
making reference to Table 15-5 (Shoulder Regional Grid) of the sixth edition of the A.M.A.,
Guides, Dr. Weiss chose a diagnostic category for the right shoulder (class 1 for right shoulder
acromioclavicular joint arthropathy with distal clavicular resection) and applied the grade
modifiers for functional history, physical examination and clinical studies. He then calculated
the net adjustment formula and found 12 percent impairment for the right shoulder. Dr. Weiss
also applied Table 15-23 (Entrapment/Compression Neuropathy Impairment) of the sixth edition
of the A.M.A., Guides and chose grade modifiers from the table for the various categories,
including test findings, history, physical findings and functional scale. He found nine percent
impairment due to right carpal tunnel syndrome.2 Dr. Weiss used the Combined Values Chart to
combine the 9 and 12 percent values and conclude that appellant had 20 percent impairment of
her right arm.
OWCP referred the case record to Dr. Andrew Merola, a Board-certified orthopedic
surgeon serving as an OWCP medical adviser, in order to review Dr. Weiss’ new impairment
rating under the sixth edition of the A.M.A., Guides. In a January 31, 2010 report, Dr. Merola
agreed with Dr. Weiss’ rating of 20 percent impairment of the right arm under the sixth edition.
He also indicated that the date of maximum medical improvement was May 1, 2008, the date of
Dr. Weiss’ original examination and impairment rating.
In a February 12, 2010 decision, OWCP granted appellant a schedule award for 20
percent permanent impairment of her right arm. The award ran for 62.4 weeks from May 1,
2008 to July 11, 2009.
Appellant, through counsel, requested a review of the written record by OWCP’s hearing
representative. Counsel contended that OWCP failed to make a timely schedule award decision
under the fifth edition of the A.M.A., Guides and thereby deprived appellant of benefits given
that the sixth edition of the A.M.A., Guides generally provided lower impairment ratings for the
same condition.
In a June 24, 2010 decision, OWCP’s hearing representative affirmed OWCP’s
February 12, 2010 decision.

2

See infra notes 8 and 9.

3

LEGAL PRECEDENT
The schedule award provision of FECA3 and its implementing regulations4 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.5 For OWCP decisions issued on or after
May 1, 2009, the sixth edition of the A.M.A., Guides (6th ed. 2009) is used for evaluating
permanent impairment.6
In determining impairment for the upper extremities under the sixth edition of the
A.M.A., Guides, an evaluator must establish the appropriate diagnosis for each part of the upper
extremity to be rated. With respect to the shoulder, one of the relevant portions of the arm for
the present case, reference is made to Table 15-5 (Shoulder Regional Grid) beginning on page
401. After the Class of Diagnosis (CDX) is determined from the Shoulder Regional Grid
(including identification of a default grade value), the Net Adjustment Formula is applied using
the grade modifier for Functional History (GMFH), grade modifier for Physical Examination
(GMPE) and grade modifier for Clinical Studies (GMCS). The Net Adjustment Formula is
(GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).7
Impairment due to carpal tunnel syndrome is evaluated under the scheme found in Table
15-23 (Entrapment/Compression Neuropathy Impairment) and accompanying relevant text.8 In
Table 15-23, grade modifiers levels (ranging from zero to four) are described for the categories
test findings, history and physical findings. The grade modifier levels are averaged to arrive at
the appropriate overall grade modifier level and to identify a default rating value. The default
rating value may be modified up or down by one percent based on functional scale, an
assessment of impact on daily living activities.9

3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404 (1999).

5

Id. See W.D., Docket No. 10-274 (issued September 3, 2010).

6

See FECA Bulletin No. 9-03 (issued March 15, 2009). For OWCP decisions issued before May 1, 2009, the
fifth edition of the A.M.A., Guides (5th ed. 2001) is used.
7

See A.M.A., Guides 401-11 (6th ed. 2009).

8

See id. at 449, Table 15-23.

9

A survey completed by a given claimant, known by the name QuickDASH, may be used to determine the
Function Scale score. Id. at 448-49.

4

In Harry D. Butler,10 the Board noted that Congress delegated authority to the Director of
OWCP regarding the specific methods by which permanent impairment is to be rated. Pursuant
to this authority, the Director adopted the A.M.A., Guides as a uniform standard applicable to all
claimants and the Board has concurred in its adoption.11 On March 15, 2009 the Director
exercised authority to advise that as of May 1, 2009 all schedule award decisions of OWCP
should reflect use of the sixth edition of the A.M.A., Guides.12
ANALYSIS
In the present case, OWCP accepted that appellant sustained a right wrist sprain, right
shoulder strain and right carpal tunnel syndrome. On May 4, 2004 appellant underwent right
shoulder surgery which consisted of debridement of partial thickness rotator cuff and glenoid
labral tears, subacromial decompression including anterior acromioplasty, coracoacromial
ligament release and busectomy and partial distal clavical excision. On August 30, 2005 she
underwent right carpal tunnel release surgery. These procedures were authorized by OWCP.
Appellant filed a claim for schedule award in August 2008 and submitted a May 1, 2008
impairment rating from Dr. Weiss, an attending osteopath.13
Dr. Slutsky, a Board-certified occupational medicine physician serving as OWCP’s
medical adviser, reviewed Dr. Weiss’ May 1, 2008 impairment rating and found that some of his
findings were inconsistent with other medical reports contained in the case record. After further
development of the evidence, a conflict was found in the medical opinion regarding appellant’s
right arm impairment and in August 2009 appellant was referred to Dr. Snyder, a Board-certified
orthopedic surgeon, for an impartial medical examination and opinion on right arm impairment.14
However, Dr. Snyder did not provide the requested evaluation.
For decisions issued on or after May 1, 2009, OWCP began to apply the standards of the
sixth edition of the A.M.A., Guides and therefore it was appropriate for OWCP to seek further
clarification of appellant’s right arm impairment under these standards.15 It requested that
Dr. Weiss provide a right arm impairment rating based on the sixth edition of the A.M.A.,
Guides.
10

43 ECAB 859 (1992).

11

Id. at 866.

12

FECA Bulletin No. 09-03 (March 15, 2009). FECA Bulletin was incorporated in the Federal (FECA)
Procedure Manual, Part 2 -- Claims, Schedule Award & Permanent Disability Claims, Chapter 2.808.(6)(a)
(January 2010).
13

Dr. Weiss calculated 36 percent impairment of appellant’s right arm under the fifth edition of the A.M.A.,
Guides.
14

A previous attempt to schedule an impartial medical examination fell through when the selected impartial
medical specialist declined to perform the evaluation.
15

By this point, there no longer was a conflict in the medical opinion as the record did not contain conflicting
reports with impairment ratings obtained under the relevant standards, i.e., the standards of the sixth edition of the
A.M.A., Guides.

5

The Board finds that, in his January 10, 2010 report, Dr. Weiss correctly determined that
appellant had 20 percent impairment of her right arm based on the sixth edition of the A.M.A.,
Guides. Making reference to Table 15-5 (Shoulder Regional Grid) starting on page 401 of the
sixth edition of the A.M.A., Guides, Dr. Weiss chose an appropriate diagnostic category (class 1
for right shoulder acromioclavicular joint arthropathy with distal clavicular resection) and
applied the grade modifiers for functional history, physical examination and clinical studies. He
then correctly calculated the Net Adjustment Formula.16 Dr. Weiss found 12 percent impairment
for the right shoulder. He also properly applied Table 15-23 (Entrapment/ Compression
Neuropathy Impairment) on page 449 of the sixth edition of the A.M.A., Guides and chose
appropriate grade modifiers from the table for the various categories, including test findings,
history, physical findings and functional scale. Dr. Weiss found nine percent impairment due to
right carpal tunnel syndrome.17 He properly used the Combined Values Chart beginning on page
604 to combine the 9 and 12 percent values and conclude that appellant had a 20 percent
impairment of her right arm.
The Board notes that there is no medical evidence of record showing that appellant has
more than 20 percent permanent impairment of her right arm, for which she already received
schedule award compensation. Dr. Merola, a Board-certified orthopedic surgeon serving as
OWCP’s medical adviser, reviewed the relevant evidence of record and indicated that he agreed
with Dr. Weiss’ impairment rating of 20 percent.
On appeal, counsel asserts that appellant has a property right in a schedule award benefit
under the fifth edition of the A.M.A., Guides and that a protected property interest cannot be
deprived without due process, citing Goldberg v. Kelly, 397 U.S. 254 (1970) and Mathews v.
Eldridge, 424 U.S. 319 (1976). These cases held only that a claimant who was in receipt of
benefits (in Goldberg public assistance, and in Mathews Social Security benefits) could not have
those benefits terminated without procedural due process.18 In this case, appellant is simply
making a claim for a schedule award. He is not in receipt of schedule award benefits nor is
OWCP attempting to terminate any benefits. Appellant has not established a vested right to a
schedule award decision under the fifth edition of the A.M.A., Guides, nor has he identified any
procedural due process which he has been denied. The cases cited by him are not applicable to
the present case.19 For these reasons, OWCP properly declined to award appellant additional
schedule award compensation.

16

See supra note 7.

17

See supra notes 8 and 9.

18

In Mathews the court noted that the private interest that would be adversely affected by the erroneous
termination of benefits was likely to be less in a disabled worker than a welfare recipient, and due process would not
require an evidentiary hearing.
19

Counsel argued that OWCP unnecessarily delayed in developing appellant’s schedule award claim. However,
the circumstances described above show that OWCP followed the appropriate procedures in developing appellant’s
claim.

6

Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she has
more than 20 percent permanent impairment of her right arm, for which she received a schedule
award.
ORDER
IT IS HEREBY ORDERED THAT the June 24, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 18, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

